Case 3:18-cr-30095-MJR Document 30 Filed 03/22/19 Page 1iof9 Page ID#77
AO 245B (SDIL Rev. 04/16) Judgment in a Criminal Case

UNITED STATES DISTRICT COURT

Southern District of Illinois

 

)
UNITED STATES OF AMERICA JUDGMENT IN A CRIMINAL CASE
v. ) Case Number: 18-CR-30095-MJR

) USM Number: 14119-025

WILLIAM L. ISAAC
) MURRAY A. MARKS

Defendant’s Attorney
THE DEFENDANT:

XJ pleaded guilty to count(s) 1:3 of the Indictment

C1 pleaded nolo contendere to count(s)
which was accepted by the court.

L] was found guilty on count(s)
after a plea of not guilty.

The defendant is adjudicated guilty of these offenses:

Title & Section Nature of Offense Offense Ended Count
18 U.S.C. § Distribution of Child Pornography 12/4/14 1-2
2252A(a}(2)(A) and

(b){1)

The defendant is sentenced as provided in pages 2 through 9 of this judgment. The sentence is imposed
pursuant to the Sentencing Reform Act of 1984.

1 The defendant has been found not guilty on count(s)
C1 Count(s) Kis UO are dismissed on the motion of the United States.

& Nofine
& Forfeiture pursuant to Order of the Court. See page 9 for specific property details.

It is ordered that the defendant shall notify the United States attorney for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by
this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and United States
attorney of any material change in the defendant’s economic circumstances.

March 22, 2019
Restitution and/or fees may be paid to: Date of ition of Judgment

 

   
 
   

 

 

Clerk, U.S. District Court*

750 Missouri Ave. VAI

East St. Louis, IL 62201 el!
Signathre of Judg

*Checks payable to: Clerk, U.S. District Court Michael J. Reagan, Chief Judge, U.S. District Court
Name and Title of Judge

Date Signed: 3-22. -26(G

 
Case 3:18-cr-30095-MJR Document 30 Filed 03/22/19 Page 2of9 Page ID#78

AO 245B (SDIL Rev. 04/16) Judgment in a Criminal Case

Judgment Page 2 of 9
DEFENDANT: WILLIAM L. ISAAC
CASE NUMBER: 18-CR-30095-MJR
ADDITIONAL COUNTS OF CONVICTION
Title & Section Nature of Offense Offense Ended Count
18 U.S.C. § Receipt of Child Pornography 9/6/17 3

2252A(a)(2)(A) and
(b)(1)
Case 3:18-cr-30095-MJR Document 30 Filed 03/22/19 Page 3o0f9 Page ID#79

AO 245B (SDIL Rev. 04/16) Judgment in a Criminal Case

DEFENDANT: WILLIAM L. ISAAC
CASE NUMBER: 18-CR-30095-MJR

Judgment Page 3 of 9

IMPRISONMENT

The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be

imprisoned for a total term of:

180 months. This term consists of 180 months on each of Counts 1-3, to be served concurrently.

OO

The court makes the following recommendations to the Bureau of Prisons:
Because of defendant’s health issues, Court recommends placement at MCFP Springfield

The defendant is remanded to the custody of the United States Marshal.
The defendant shall surrender to the United States Marshal for this district:
CO at Olam. O p.m. on

OC as notified by the United States Marshal.

The defendant shall surrender for service of sentence at the institution designated by the Bureau of
Prisons:

Cibefore 2 p.m. on
J as notified by the United States Marshal.
C as notified by the Probation or Pretrial Services Office.

RETURN

I have executed this judgment as follows:

at

Defendant delivered on to

, with a certified copy of this judgment

 

UNITED STATES MARSHAL

By

 

DEPUTY UNITED STATES MARSHAL
Case 3:18-cr-30095-MJR Document 30 Filed 03/22/19 Page 4of9 Page ID #80

AO 245B (SDIL Rev. 04/16) Judgment in a Criminal Case

DEFENDANT: WILLIAM L. ISAAC
CASE NUMBER: 18-CR-30095-MJR

Judgment Page 4 of 9

SUPERVISED RELEASE

Upon release from imprisonment, the defendant shall be on supervised release for a term of:
5 years. This term consists of 5 years as to each of Counts 1-3, to be served concurrently.

Other than exceptions noted on the record at sentencing, the Court adopts the presentence report in its
current form, including the suggested terms and conditions of supervised release and the explanations and
justifications therefor.

MANDATORY CONDITIONS
The following conditions are authorized pursuant to 18 U.S.C. § 3583(d):
The defendant shall not commit another federal, state or local crime.
The defendant shall not unlawfully possess a controlled substance.

The defendant shall refrain from any unlawful use of a controlled substance. The mandatory drug testing
condition is suspended, as the defendant poses a low risk of future substance abuse.

The defendant shall cooperate in the collection of DNA as directed by the probation officer.

It is ordered that the defendant make restitution in accordance with 18 U.S.C. §§ 3663 and 3663A or any
other statute authorizing a sentence of restitution.

The defendant must comply with the requirements of the Sex Offender Registration and Notification Act
(34 U.S.C. § 20901, et seq.) as directed by the probation officer, the Bureau of Prisons, or any state sex
offender registration agency in the location where the defendant resides, works, is a student, or was
convicted of a qualifying offense.

ADMINISTRATIVE CONDITIONS

The following conditions of supervised release are administrative and applicable whenever supervised
release is imposed, regardless of the substantive conditions that may also be imposed. These conditions
are basic requirements essential to supervised release.

The defendant must report to the probation office in the district to which the defendant is released within
seventy-two hours of release from the custody of the Bureau of Prisons.

The defendant shall not knowingly possess a firearm, ammunition, or destructive device. The defendant
shall not knowingly possess a dangerous weapon unless approved by the Court.

The defendant shall not knowingly leave the judicial district without the permission of the Court or the
probation officer.

The defendant shall report to the probation officer in a reasonable manner and frequency directed by the
Court or probation officer.
Case 3:18-cr-30095-MJR Document 30 Filed 03/22/19 Page5of9 Page ID #81

AO 245B (SDIL Rev. 04/16) Judgment in a Criminal Case

DEFENDANT: WILLIAM L. ISAAC
CASE NUMBER: 18-CR-30095-MJR

Judgment Page 5 of 9

The defendant shall respond to all inquiries of the probation officer and follow all reasonable instructions
of the probation officer.

The defendant shall notify the probation officer prior to an expected change, or within seventy-two hours
after an unexpected change, in residence or employment.

The defendant shall not knowingly meet, communicate, or otherwise interact with a person whom the
defendant knows to be engaged, or planning to be engaged, in criminal activity.

The defendant shall permit a probation officer to visit the defendant at a reasonable time at home or at any
other reasonable location and shall permit confiscation of any contraband observed in plain view of the
probation officer.

The defendant shall notify the probation officer within seventy-two hours of being arrested or questioned
by a law enforcement officer.

SPECIAL CONDITIONS

Pursuant to the factors in 18 U.S.C. § 3553(a) and 18 U.S.C. § 3583(d), the following special conditions
are ordered. While the Court imposes special conditions, pursuant to 18 U.S.C. § 3603(10), the probation
officer shall perform any other duty that the Court may designate. The Court directs the probation officer
to administer, monitor, and use all suitable methods consistent with the conditions specified by the Court
and 18 U.S.C. § 3603 to aid persons on probation/supervised release. Although the probation officer
administers the special conditions, final authority over all conditions rests with the Court.

The defendant shall participate in mental health services, which may include a mental health assessment
and/or psychiatric evaluation, and shall comply with any treatment recommended by the treatment
provider. This may require participation in a medication regimen prescribed by a licensed practitioner.
The defendant shall pay for the costs associated with services rendered, based on a Court approved sliding
fee scale and the defendant's ability to pay. The defendant's financial obligation shall never exceed the
total cost of services rendered. The Court directs the probation officer to approve the treatment provider
and, in consultation with a licensed practitioner, the frequency and duration of counseling sessions, and
duration of treatment, as well as monitor the defendant's participation, and assist in the collection of the
defendant's copayment.

While any financial penalties are outstanding, the defendant shall provide the probation officer and the
Financial Litigation Unit of the United States Attorney's Office any requested financial information. The
defendant is advised that the probation office may share financial information with the Financial Litigation

Unit.

While any financial penalties are outstanding, the defendant shall apply some or all monies received, to
be determined by the Court, from income tax refunds, lottery winnings, judgments, and/or any other
anticipated or unexpected financial gains to any outstanding court-ordered financial obligation. The
defendant shall notify the probation officer within 72 hours of the receipt of any indicated monies.

The defendant shall pay any financial penalties imposed which are due and payable immediately. If the
Case 3:18-cr-30095-MJR Document 30 Filed 03/22/19 Page 6of9 Page ID #82

AO 245B (SDIL Rev. 04/16) Judgment in a Criminal Case

DEFENDANT: WILLIAM L. ISAAC
CASE NUMBER: 18-CR-30095-MJR

Judgment Page 6 of 9

defendant is unable to pay them immediately, any amount remaining unpaid when supervised release
commences will become a condition of supervised release and be paid in accordance with the Schedule of
Payments sheet of the judgment based on the defendant's ability to pay.

The defendant's person, residence, real property, place of business, vehicle, and any other property under
the defendant's control is subject to search, by any United States Probation Officer and other such law
enforcement personnel as the probation officer may deem advisable and at the direction of the United
States Probation Officer, at a reasonable time and in a reasonable manner, based upon reasonable suspicion
of contraband or evidence of a violation of a condition of release, without a warrant. Failure to submit to
such a search may be grounds for revocation. The defendant shall inform any other residents that the
premises and other property under the defendant's control may be subject to a search pursuant to this
condition.

The defendant shall permit the probation officer to have access to any personal computer and/or electronic
device capable of accessing the Internet, World Wide Web, and Electronic Mail. The defendant shall also
allow the probation officer or designee to conduct regular searches of the defendant's computer and/or
electronic device using software monitoring devices if determined necessary by the probation officer. The
defendant shall advise the probation officer of all e-mail addresses used on both public and private
computers. The defendant shall disclose to any employer or potential employer, any computer-related
restrictions imposed by the Court and allow the probation officer to confirm the defendant's compliance
with this notification. The defendant shall inform other residents or occupants of his home that computer
systems accessed by the defendant will be subject to inspection by the probation officer and/or authorized
contractor.

The defendant shall participate in an approved sexual offender treatment program. If deemed necessary,
the defendant shall submit to an approved, sexual-predator evaluation. The defendant shall abide by all
rules, requirements, and conditions of the treatment program, including submission to polygraph
examination to determine compliance with the conditions of supervision. The defendant shall remain in
the program until successfully completed, or until such time as the defendant is released from the program
by the Court and/or probation officer. The defendant shall pay for the costs associated with services
rendered, based on a Court-approved sliding fee scale and the defendant's ability to pay. The defendant's
financial obligation shall never exceed the total cost of services rendered. The Court directs the probation
officer to approve the treatment provider and, in consultation with a licensed practitioner, the frequency
and duration of counseling sessions, and the duration of treatment, as well as monitor the defendant's
participation, and assist in the collection of the defendant's copayment.

If successfully terminated from sex offender counseling prior to expiration of supervised release, the
defendant shall submit to polygraph examinations, not to exceed three in a one year period, as directed by
the probation officer.
Case 3:18-cr-30095-MJR Document 30 Filed 03/22/19 Page 7 of9 Page ID #83
AO 245B (SDIL Rev. 04/16) Judgment in a Criminal Case

DEFENDANT: WILLIAM L. ISAAC
CASE NUMBER: 18-CR-30095-MJR

Judgment Page 7 of 9

U.S. Probation Office Use Only

A USS. Probation Officer has read and explained the conditions ordered by the Court and has provided me with a complete
copy of this Judgment. Further information regarding the conditions imposed by the Court can be obtained from the probation
officer upon request.

Upon a finding of a violation of a condition(s) of probation or supervised release, I understand that the court may (1) revoke
supervision, (2) extend the term of supervision, and/or (3) modify the conditions of supervision.

 

Defendant’s Signature Date

US. Probation Officer Date

 
Case 3:18-cr-30095-MJR Document 30 Filed 03/22/19 Page 8o0f9 Page ID #84

AO 245B (SDIL Rev. 04/16) Judgment in a Criminal Case

DEFENDANT: WILLIAM L. ISAAC
CASE NUMBER: 18-CR-30095-MJR

Judgment Page 8 of 9

CRIMINAL MONETARY PENALTIES

The defendant must pay the total criminal monetary penalties under the schedule of payments on page 9.

Assessment JVTA Assessment* Fine Restitution
TOTALS $300 $0 $0 $3,000
Ol The determination of restitution is deferred until . An Amended Judgment in a Criminal Case

(AO 245C) will be entered after such determination.
The defendant must make restitution (including community restitution) to the following payees in
the amount listed below.

If the defendant makes a partial payment, each payee shall receive an approximately proportioned
payment, unless specified otherwise in the priority order or percentage payment column below. However,
pursuant to 18 U.S.C. § 3664(i), all nonfederal victims must be paid before the United States is paid.

Priority or
Name of Payee Total Loss** Restitution Ordered Percentage
Hepburn Law Firm $3,000.00
c/o Carol L. Hepburn

200 First Ave. West, Ste 550
Seattle, WA 98119

0 sRestitution amount ordered pursuant to plea agreement $

(1 ‘The defendant must pay interest on restitution and a fine of more than $2,500, unless the restitution
or fine is paid in full before the fifteenth day after the date of judgment, pursuant to 18 U.S.C. §
3612(f). All of the payment options on Sheet 6 may be subject to penalties for delinquency and
default, pursuant to 18 U.S.C. § 3612(g).
The court determined that the defendant does not have the ability to pay interest and it is ordered
that:
4] the interest requirement is waived for LF fine restitution.

CI the interest requirement for CJ] fine CO restitution is modified as follows:

* Justice for Victims of Trafficking Act of 2015, Pub. L. No. 114-22.

« Findings for the total amount of losses are required under Chapters 109A, 110, 110A, and 113A of Title 18 for offenses committed on or
after September 13, 1994, but before April 23, 1996.
Case 3:18-cr-30095-MJR Document 30 Filed 03/22/19 Page9of9 Page ID #85

AO 245B (SDIL Rev. 04/16) Judgment in a Criminal Case

DEFENDANT: WILLIAM L. ISAAC
CASE NUMBER: 18-CR-30095-MJR

Judgment Page 9 of 9

SCHEDULE OF PAYMENTS

Having assessed the defendant's ability to pay, payment of the total criminal monetary penalties is due as
follows:

A. 0 Lump sum payment of $ due immediately, balance due

C) not later than , or
Cin accordance 1 C, OD, CE, or LU F below; or
B. & Payment to begin immediately (may be combined with U1 C, CD, or & F below; or

C. O Payment in equal (e.g., weekly, monthly, quarterly) installments of $ over a
period of (e.g., months or years), to commence (e.g., 30 or 60 days) after the date
of this judgment; or

D. CO Payment in equal (e.g., weekly, monthly, quarterly) installments of $ over a
period of. (e.g., months or years), to commence (e.g., 30 or 60 days) after
release from imprisonment to a term of supervision; or

E. CO Payment during the term of supervised release will commence within (e.g., 30 or 60

days) after release from imprisonment. The court will set the payment plan based on an assessment
of the defendant's ability to pay at that time; or
F. & Special instructions regarding the payment of criminal monetary penalties:
Having assessed the defendant’s ability to pay, payment of the total criminal monetary penalties
shall be paid in equal monthly installments of $50 or ten percent of his net monthly income,
whichever is greater. The defendant shall pay any financial penalty that is imposed by this judgment
and that remains unpaid at the commencement of the term of supervised release.

Unless the court has expressly ordered otherwise, if this judgment imposes imprisonment, payment of
criminal monetary penalties is due during imprisonment. All criminal monetary penalties, except those
payments made through the Federal Bureau of Prisons’ Inmate Financial Responsibility Program, are
made to the clerk of the court.

The defendant shall receive credit for all payments previously made toward any criminal monetary
penalties imposed.

1 Joint and Several
Defendant and Co-Defendant Names and Case Numbers (including defendant number), Total
Amount, Joint and Several Amount, and corresponding payee, if appropriate.

(1 The defendant shall pay the cost of prosecution.

C The defendant shall pay the following court cost(s):

D The defendant shall forfeit the defendant’s interest in the following property to the United States:
a HP, All-in-One PC (serial no. 2MD55003KW)

Payments shall be applied in the following order: (1) assessment, (2) restitution principal, (3) restitution interest, (4) fine
principal, (5) fine interest, (6) community restitution, (7) penalties, and (8) costs, including cost of prosecution and court costs.
